Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to sink cabinet comprising a sink, frame, base plate, dryer, classified in A47K1/02.
II. Claims 4-6, drawn to sink cabinet comprising a sink, sink cabinet body, inner case, classified in A47B77/16.
III. Claims 7-9, drawn to bathroom convenience products comprising a sink cabinet body, sink, drawer-type towel manager, frame, modular rail with bracket and rail set, classified in F26B21/00.
IV. Claims10-12, drawn to sink cabinet comprising watertight structure of a drawer, cabinet body, drawer, rail set, classified in G06K9/00.
V. Claims 13-15, drawn to sink cabinet comprising improved space efficiency, cabinet body, dead zone, drawer, classified in A47B67/04.
VI. Claims16-18, drawn to sink cabinet comprising secret space, sink cabinet body, secret box, sensing unit, database, control unit, classified in G06F21/32.
VII. Claims 19-20, drawn to sink cabinet device comprising a sink, sink cabinet body, air blower, classified in H04R1/02.
The inventions are independent or distinct, each from the other because:
Inventions I thru VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971. The examiner can normally be reached Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI L BAKER/Primary Examiner, Art Unit 3754